Exhibit 10(o)


AMENDMENT TO
EMPLOYMENT AGREEMENT




THIS AMENDMENT TO EMPLOYMENT AGREEMENT (“Agreement”) is effective as of December
19, 2011, and is among CITY HOLDING COMPANY, a West Virginia corporation (the
“Company”), CITY NATIONAL BANK OF WEST VIRGINIA, a national banking association
(“City National”), and Craig G. Stilwell (“Employee”). The Company and City
National are referred to collectively herein as the “Employer.”
 
Recitals:
 
The Company employs Employee as its Executive Vice-President, and City National
employs Employee as its Executive Vice-President.
 
This agreement amends the Employment Agreement entered into between the Employer
and Employee on July 25, 2007 (the “2007 Agreement”).
 
Employee is willing to continue to make his services available to Employer on
the terms and subject to the conditions set forth herein.
 
NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties agree as follows:
 
1.    Amendment to Subsection 3(b).  Subsection 3(b) of the 2007 Agreement is
hereby amended to read, in its entirety, as follows:
 
(b) Employee shall be paid “incentive compensation” at the end of each of
Employer’s fiscal years which occurs in whole or in part during the Term based
on an annual incentive plan approved by the Board of Directors for such fiscal
year.
 
2.           Amendment to Subsection 3(c).  Subsection 3(c) of the 2007
Agreement is hereby amended to read, in its entirety, as follows:
 
(c)  Any “incentive compensation” for a fiscal year shall be deemed to have been
fully earned and payable at December 31st of each fiscal year, and shall be paid
to Employee within 30 days of the issuance of Employer’s audited financial
statements for a specified fiscal year. In the event that, during any fiscal
year, Employee dies, is deemed to have voluntarily terminated his employment by
reason of Total and Permanent Disability, is terminated without Just Cause, or
terminates employment for Good Reason, or if this Agreement terminates because
it is not extended under Section 2 of this Agreement, the “incentive
compensation” provided for herein shall be prorated based on the number of days
worked by Employee pursuant to this Agreement in the fiscal year of his
termination of employment (including vacation and sick days) or in the fiscal
year in which the Agreement is not extended to the number of business days in
such fiscal year.
 
 
1 of 2

--------------------------------------------------------------------------------

 
3.           Amendment to Subsection 3(d).  Subsection 3(d) of the 2007
Agreement is amended to read, in its entirety, as follows:
 
(d)  Employee shall be eligible for a “bonus” in addition to the previously
described “incentive compensation”, such bonus to be awarded by the Employer’s
Board of Directors following recommendation by the Compensation Committee of
such Board. Any bonus awarded is at the discretion of the Board and would
incorporate and recognize accomplishments and achievements attributable to
Employee and/or his leadership which the Compensation Committee and/or the Board
determined to be in the best long-term interests of the Employer and which
contributions are not deemed to be adequately reflected in “incentive
compensation” provided for in Section 3(b) of this Agreement.
 
4.           Other Sections not Amended.  Except as specifically amended hereby,
the provisions of the 2007 Agreement shall remain in full force and effect.
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first above written.


 
CITY HOLDING COMPANY
       
By:
/s/ Philip L. McLaughlin
Its:
Chairman





CITY NATIONAL BANK OF
WEST VIRGINIA
       
By:
/s/ Philip L. McLaughlin
Its:
Chairman





EMPLOYEE
       
/s/ Craig G. Stilwell
Craig G. Stilwell



 


2 of 2